DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (U.S. Publication No. 2020/0152606) in view of Yu et al. (U.S. Publication No. 2021/0020574), further in view of Lin et al. (U.S. Publication No. 2020/0168572).
Regarding claim 1, Yeh teaches a method for preparing a wafer-level SiP module, comprising:
forming one or more conductive pillars (Fig. 1, pillars 109) on a substrate (101);
attaching a chip (Fig. 1, chip 111) to the substrate;
forming a first plastic encapsulation layer (Fig. 1, encapsulation layer 115, paragraph [0029]) on the substrate, wherein the first plastic encapsulation layer encapsulates the one or more conductive pillars and the chip (see Fig. 1);
forming a rewiring layer (Fig. 1, rewiring layer 117) on a top surface of the first plastic encapsulation layer (see Fig. 1), wherein the rewiring layer is electrically connected to the one or more conductive pillars and the chip (Fig. 1), wherein the rewiring layer comprises one or more interlayer dielectric layers (not specifically labeled, but see Fig. 1, paragraph [0034]) and one or more metal wiring layers (not specifically labeled, but see Fig. 1, paragraph [0034]);
attaching a connector (Fig. 2, connector 201) to a top surface of the rewiring layer (Fig. 2), wherein the connector is electrically connected to the rewiring layer (Fig. 2, paragraph [0048]);
forming a second plastic encapsulation layer (Fig. 6, encapsulation layer 605, paragraph [0081]) to encapsulate the connector and the top surface of the rewiring layer (Fig. 6), wherein the second plastic encapsulation layer is disposed above the one or more interlayer dielectric layers (see Fig. ) and also above the one or more metal wiring layers (see Fig. ;
removing the substrate (see Fig. 1-2); and
fabricating a solder bump (Fig. 2, solder bump 213, paragraph [0058]) under the first plastic encapsulation layer, wherein the solder bump is electrically connected to the one or more conductive pillars (Fig. 2).
Yeh does not specifically teach that the package includes forming a plurality of intermediate structures on the substrate, attaching the plurality of intermediate structures to a supporting film, and cutting the plurality of intermediate structures on the supporting film; or the second plastic encapsulation is disposed above the one or more interlayer dielectric layers and also above the one or more metal wiring layers; or forming a metal shielding layer above a top surface and sides of the second plastic encapsulation layer, sides of the rewiring layer, and sides of the first plastic encapsulation layer.  
However, Yu teaches a similar encapsulation-RDL-encapsulation package in which the package is initially formed of “intermediate structures” (see, for example, Fig. 5 and 10, paragraphs [0039], [0047]) and then diced (Fig. 5, paragraphs [0039] and [0047]) using a supporting film (dicing tape 76, Fig. 10, paragraph [0047]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that multiple adjacent packages could have been formed simultaneously and diced using dicing tape because this significantly cuts down on manufacturing by forming several packages at once and is extremely common method of making packages.
Additionally Yu teaches that the second encapsulation layer of a similar package (encapsulant 38 in Fig. 19) is formed over the RDL, including dielectric layers and metal layers (see Fig. 19, RDL 40).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the second encapsulation layer could have been used in conjunction with the RDL, as taught by Yu, because this allows for a far greater flexibility in chip to bridge, or chip to external, connections to be made through the RDL.
Lin teaches a shield layer (Fig. 6, shield 132) formed over a similar encapsulation-RDL-encapsulation package, in which the shield is formed over the first encapsulation (320), RDL (100) and second encapsulation layer (120).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the shield of Lin could have been formed on the package of Yeh in view of Yu because Lin teaches that this reduces noise to the package, and the potential of interference with other devices from the package (see paragraph [0060]).

Regarding claim 2, Yeh in view of Yu and Lin teaches the method for preparing the wafer-level SiP module according to claim 1, further comprising, before forming the one or more conductive pillars on the substrate:
forming a peeling layer (Yeh Fig. 1, peeling layer 102) on a top surface of the substrate (Yeh Fig. 1);
forming a bottom dielectric layer (Yeh Fig. 1, layer 103) on a top surface of the peeling layer; and
forming a seed layer (Yeh Fig. 1, seed 107) on a top surface of the bottom dielectric layer, wherein the one or more conductive pillars are formed on a top surface of the seed layer (see Fig. 1).

Regarding claim 3, Yeh in view of Yu and Lin teaches the method for preparing the wafer-level SiP module according to claim 2, wherein the forming the one or more conductive pillars on the substrate comprises:
forming a mask layer (Yeh paragraphs [0018]) on the top surface of the seed layer;
patterning the mask layer to form openings in the mask layer, wherein the openings partially expose the seed layer and define positions and shapes of the one or more conductive pillars (Yeh paragraphs [0018]-[0020]);
forming the one or more conductive pillars by filling metal in the openings on the exposed seed layer (Yeh paragraph [0020]); and
removing the mask layer and the seed layer which is outside the one or more conductive pillars (Yeh paragraph [0022]).

Regarding claim 4, Yeh in view of Yu and Lin teaches the method for preparing the wafer-level SiP module according to claim 1, further comprising, before the attaching the chip to the substrate:
forming a chip lead-out structure (Yeh Fig. 1, lead out 123, paragraph [0026]-[0027]) on a top surface of the chip (Yeh Fig. 1), wherein the chip is electrically connected to the rewiring layer through the chip lead-out structure (Yeh Fig. 1), and wherein the first plastic encapsulation layer encapsulates the one or more conductive pillars, the chip, and the chip lead-out structure (Fig. 1).

Regarding claim 5, Yeh in view of Yu and Lin teaches the method for preparing the wafer-level SiP module according to claim 1, wherein the attaching the connector to the top surface of the rewiring layer comprises:
mounting the connector on the top surface of the rewiring layer (Yeh paragraph [0048], Fig. 2) applying a surface-mount solder paste and flux reflow process (Yeh paragraph [0048], Fig. 2); and
cleaning the connector and the rewiring layer after the mounting to remove flux from the solder paste (it is inherent that a solder reflow process would involve cleaning the contacts in order to remove flux because this is a basic procedure of reflow necessary for proper assurance of device operation).

Regarding claim 6, Yeh in view of Yu and Lin teaches the method for preparing the wafer-level SiP module according to claim 1, further comprising, after the fabricating a solder bump under the first plastic encapsulation layer
applying a shielding layer (see Yu Fig. 12, solder balls are placed prior to dicing, therefore the shielding layer of Lin, when combined with the method of Yu, would necessarily be formed after the solder balls because it is formed over the side surfaces of the package which are not revealed until the dicing procedure): on a top surface and sides of the wafer-level SiP module, wherein the shielding layer encloses a top surface and sides of the second plastic encapsulation layer, sides of the rewiring layer, and sides of the first plastic encapsulation layer (see Lin Fig. 6, shield 132 is formed over top and sides of top encapsulation 120, over sides of RDL 101, and over sides of bottom encapsulation 320).





Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816 


/MONICA D HARRISON/               Primary Examiner, Art Unit 2815